Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Remarks and Terminal Disclaimer filed on 01/06/2021.
Application claims a FP date of 07/15/2014

Response to Arguments
Applicant’s remarks have been fully considered and are persuasive.  In view of the Terminal Disclaimer filed all rejections and objections have been withdrawn.

Allowable Subject Matter
Claims 9-25 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 9 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a light detecting device comprising a pixel that outputs a pixel signal as recited in “a first reference signal line; 
a second reference signal line; 
first switch circuitry; and 
a comparator coupled to the signal line, the comparator including; 
first circuitry including: a first differential transistor coupled to the signal line; 
a second differential transistor coupled to the first and the second reference signal lines through the first switch circuitry; and 
a first output node coupled to at least one of the first or the second differential transistors; and 
second circuitry including: a first transistor, a gate of the first transistor coupled to the first output node, and a source or a drain of the first transistor supplied with a first potential; and 
a second output node coupled to the first transistor; and second switch circuitry coupled to the first output node and the gate of the first transistor, wherein the second switch circuitry is configured to selectively supply a second potential to the first output node” as combined with other limitations in claim 9. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PADMA HALIYUR/Primary Examiner, Art Unit 2698